UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7278



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JACQUELYN M. KUBINSKI,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville. Malcolm J. Howard, Dis-
trict Judge. (CR-93-28-5, CA-97-944-5-H)


Submitted:   January 5, 1999              Decided:   February 10, 1999


Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jacquelyn M. Kubinski, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

her motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. United States v. Kubinski, No. CR-93-28-5; CA-97-944-

5-H (E.D.N.C. Aug. 6, 1998).   Appellant’s motion for the appoint-

ment of counsel is denied.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2